             Case 2:19-cv-01086-WBS-DB Document 24 Filed 02/08/21 Page 1 of 3



 1
 2   A PROFESSIONAL CORPORATION
     Stephen E. Horan, SBN 125241
 3   William E. Camy, SBN 291397
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6
 7   Attorneys for Defendants
     CITY OF ROSEVILLE, ROSEVILLE POLICE DEPARTMENT, DANIEL MEDINA, CURTIS WATKINS,
 8   ADARIS WILSON, and BRANDON FERNANDEZ
     Exempt from Filing Fees Pursuant to Government Code § 6103
 9
10
                           UNITED STATES DISTRICT COURT, EASTERN DISTRICT
11
12   FELIX SANCHEZ, JR.,                                 Case No.: 2:19-CV-01086-WBS-DB
13                     Plaintiff,                        STIPULATION AND ORDER REGARDING
                                                         SETTLEMENT CONFERENCE
14   vs.
15   CITY OF ROSEVILLE; ROSEVILLE POLICE
     DEPARTMENT; DANIEL MEDINA; CURTIS                   Complaint. filed: 06/14/19
16   WATKINS; ADARIS WILSON; BRANDON                     Trial Date: July 20, 2021
     FERNANDEZ; Doe 1 through 3, inclusive,
17
                       Defendants.
18                                                   /
19
20           Plaintiff and Defendants, CITY OF ROSEVILLE, ROSEVILLE POLICE DEPARTMENT,
21   DANIEL MEDINA, CURTIS WATKINS, ADARIS WILSON, and BRANDON FERNANDEZ
22   (“DEFENDANTS”), hereby agree to a mandatory settlement conference as required by the Court’s
23   Scheduling Order, which will be held in front of Magistrate Judge Kendall J. Newman on April 20, 2021
24   at 9:00 a.m.
25   ///
26   ///
27   ///
28   ///
     {02364626.DOCX}

                                                    1
                         STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE
             Case 2:19-cv-01086-WBS-DB Document 24 Filed 02/08/21 Page 2 of 3



 1   ///
 2   IT IS SO STIPULATED.
 3   Dated: February 5, 2021                    PORTER SCOTT
                                                A PROFESSIONAL CORPORATION
 4
 5                                              By __/s/ William E. Camy ________
                                                     Stephen E. Horan
 6                                                   William E. Camy
                                                     Attorneys for Defendants
 7
 8   Dated: February 5, 2021                    THORN LAW FIRM
 9
                                                By _/s/ Douglas Thorn___________
10                                                    Douglas Thorn
                                                      Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {02364626.DOCX}

                                                  2
                       STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE
             Case 2:19-cv-01086-WBS-DB Document 24 Filed 02/08/21 Page 3 of 3


                                                    ORDER
 1
 2           Based upon the Stipulation of the parties:
 3
         1. The parties agree to appear before Magistrate Judge Kendall J. Newman for a Settlement
 4          Conference on April 20, 2021 at 9:00 a.m.
 5
 6           IT IS SO ORDERED.
 7   Dated: February 5, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {02364626.DOCX}

                                                  3
                       STIPULATION AND ORDER REGARDING SETTLEMENT CONFERENCE
